NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH JEROME PACKNETT,                        No. 17-17198

                Plaintiff-Appellant,            D.C. No. 4:15-cv-01229-YGR

 v.
                                                MEMORANDUM*
FERNAND ALVAREZ; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      California state prisoner Kenneth Jerome Packnett appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging federal

and state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion the denial of an extension of time to file an opposition. See



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir. 2010). We

affirm.

      The district court did not abuse its discretion by denying Packnett’s seventh

motion to extend the time to file an opposition to defendants’ motion for summary

judgment because Packnett was warned that he would not be given any further

extensions, had over ten months to file an opposition, and had extensive access to

the prison law library during that period. See Fed. R. Civ. P. 6(b)(1) (“When an act

may or must be done within a specified time, the court may, for good cause, extend

the time . . . .”); Ahanchian, 624 F.3d at 1258-60 (discussing good cause

requirement for extensions of time).

      In his opening brief, Packnett fails to address the district court’s grant of

summary judgment for defendants. Therefore, Packnett has waived any challenge

to the summary judgment. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.

1999) (arguments not raised by party in opening brief are deemed waived).

      AFFIRMED.




                                          2                                     17-17198